NO. 12-10-00077-CV

                       IN THE COURT OF APPEALS

           TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
$10,439.00 U.S. CURRENCY, ET AL.,
APPELLANTS                                      '   APPEAL FROM THE 273RD

V.                                              '   DISTRICT COURT OF

THE STATE OF TEXAS,                             '   SHELBY COUNTY, TEXAS
APPELLEE
                               MEMORANDUM OPINION
                                   PER CURIAM
        This appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a). The trial court’s judgment was signed on January 26, 2010.
Under rule of appellate procedure 26.1, the notice of appeal must be filed within thirty
days after the judgment is signed. Appellant, Terica Jackson, did not file a motion for
new trial. See TEX. R. APP. P. 26.1(a) (providing that notice of appeal must be filed
within ninety days after judgment signed if any party timely files motion for new trial).
Therefore, her notice of appeal was due to have been filed no later than February 25,
2010. Appellant did not file her notice of appeal until March 23, 2010. Because the
notice of appeal was not filed on or before February 25, 2010, it was untimely, and this
court has no jurisdiction of the appeal.
        On March 25, 2010, this court notified Appellant pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that her notice of appeal was untimely and there was
no timely motion for an extension of time to file the notice of appeal as permitted by
Texas Rule of Appellate Procedure 26.3. Appellant was further informed that unless the
record was amended on or before April 5, 2010 to establish the jurisdiction of this court,
the appeal would be dismissed. The deadline for responding to this court’s notice has
expired, and Appellant has neither responded to the notice nor established this court’s
jurisdiction.
         Because this court is not authorized to extend the time for perfecting an appeal
except as provided by Texas Rules of Appellate Procedure 26.1 and 26.3, the appeal is
dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a).
Opinion delivered April 7, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)




                                                      2